107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Clay Douglas SIEMSEN, Defendant-Appellant.
No. 96-35902.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Clay Douglas Siemsen appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his 1990 guilty plea conviction for methamphetamine manufacture in violation of 21 U.S.C. § 841(a)(1).  We have jurisdiction under 28 U.S.C. § 2255 and affirm.


3
Siemsen's guilty plea waives his challenge to the computation of drugs for his sentence.  See United States v. David H., 29 F.3d 489, 493 (9th Cir.1994);  United States v. Kidder, 869 F.2d 1328, 1332-33 (9th Cir.1989).  Siemsen's remaining claims of sentencing error were resolved against him by this Court in his direct criminal appeal.  United States v. Siemsen, No. 90-30403 unpublished memorandum disposition (9th Cir.  Jan. 22, 1992).  Accordingly, Siemsen cannot use this section 2255 motion to reargue the matter.  See United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985) (per curiam).


4
Siemsen's contentions that his counsel was ineffective under Strickland v. Washington, 466 U.S. 668, 687 (1984), and that the government committed misconduct, are not supported by the record.  Because Siemsen's claims are without merit, the district court did not abuse its discretion by failing to hold an evidentiary hearing.  See Quintero v. United States, 33 F.3d 1133, 1135 (9th Cir.1994) (per curiam).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3